Citation Nr: 0125587	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  96-05 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia syndrome.

3.  Entitlement to an initial rating in excess of 30 percent 
for endometriosis, from October 14, 1994 to March 23, 1998.

4.  Entitlement to an initial rating in excess of 10 percent 
for post-operative residuals of endometriosis, from June 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1981, 
from August 1982 to September 1985, and from August 1991 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied service 
connection for a low back disorder.  The RO also granted 
service connection for endometriosis rated as 10 percent 
disabling, and for fibromyalgia syndrome rated as 
noncompensable, with each of the ratings effective from 
October 14, 1994.  The veteran perfected an appeal of these 
determinations.

By a May 1998 rating decision, the RO assigned a 20 percent 
rating for the veteran's fibromyalgia syndrome (which was 
formerly rated separately as fibromyalgia syndrome and 
chondromalacia patella of both knees), effective from October 
14, 1994.  The RO also assigned a 30 percent rating for the 
veteran's endometriosis, effective from October 14, 1994.  By 
that same rating action, the RO awarded the veteran a 
temporary total rating pursuant to 38 C.F.R. § 4.30 (based on 
a period of convalescence from March 24, 1998 to May 31, 
1998).  On the occasion following the termination of the 
temporary total rating, the veteran was assigned a 10 percent 
rating for her post-operative residuals of endometriosis, 
effective from June 1, 1998.  

The Board notes that the veteran has appealed the initial 
ratings assigned for the endometriosis and for the 
fibromyalgia syndrome, following the grant of service 
connection for these conditions.  In light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (the Court) in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Board has recharacterized the issues as 
involving the propriety of the initial ratings assigned, to 
include those assigned at incremental stages of the claims 
process.

Additionally, the Board notes that during the course of this 
appeal, the RO received additional evidence consisting of 
reports of gynecological evaluations performed at the Emory 
Clinic, dated in January 1998, April 1998, and May 1998.  
This additional evidence was received after the most recent 
supplemental statement of the case was prepared.  That 
notwithstanding, a review of this additional evidence 
reflects that it duplicates evidence previously reviewed by 
the RO, and discussed in either the statement of the case or 
a prior supplemental statement of the case.  See 38 C.F.R. 
§ 19.37 (2001).  Hence, a remand for RO consideration and 
preparation of a supplemental statement of the case, as to 
this additional evidence, is not warranted.

The veteran's claims of entitlement to service connection for 
a low back disorder; entitlement to an initial rating in 
excess of 20 percent for fibromyalgia syndrome; and 
entitlement to an initial rating in excess of 10 percent for 
post operative residuals of endometriosis from June 1, 1998, 
will be addressed in the REMAND portion of this decision.


FINDING OF FACT

The evidence of record demonstrates that the veteran's 
endometriosis was manifested by symptoms of continuous 
abdominal pain and heavy bleeding, which were not controlled 
by treatment, at least during the period from October 14, 
1994 to March 23, 1998.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for endometriosis are not met, for the period from October 
14, 1994 through March 23, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.116, Diagnostic Code 7629 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

The record reflects that the veteran in this case has 
received notification regarding the type of evidence needed 
to substantiate her claim for an initial rating in excess of 
30 percent for endometriosis, for the staged-period from 
October 14, 1994 to March 23, 1998.  In November 1994, and 
again in October 1998, the veteran and her representative 
were given notice of the information and evidence needed to 
substantiate this claim.  Moreover, the RO made reasonable 
efforts to obtain all relevant evidence identified by the 
veteran.  Specifically, the evidence that has been associated 
with the claims file consists of the veteran's service 
medical records, post-service medical records, including VA 
and private examination and inpatient and outpatient reports, 
and statements made by the veteran and her representative in 
support of this claim.  Further, the rating decisions, the 
statement of the case, and supplemental statements of the 
case, which have been rendered during the pendency of this 
appeal, addressed the law and evidentiary shortcomings of 
this claim.  The veteran has also been afforded a personal 
hearing before the RO in March 1997, and she was scheduled 
for a Travel Board in September 2001, which she failed to 
report.  The veteran has not alluded to any other evidence 
relevant to this aspect of the claim, and the Board is unable 
to identify any such evidence.  Thus, adjudication of this 
aspect of the appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore, the claim of entitlement to an 
initial rating in excess of 30 percent for endometriosis, for 
the staged-period from October 14, 1994 to March 23, 1998, is 
ready for appellate review.

Entitlement to an initial rating in excess of 30 percent for 
endometriosis, from October 14, 1994 to March 23, 1998.

Entitlement to service connection for endometriosis was 
granted in a August 1995 rating decision, and a 10 percent 
rating was assigned.  By a rating decision, dated in May 
1998, the RO assigned a 30 percent rating this disability, 
effective from October 14, 1994 through March 23, 1998.  
Thus, the veteran and her representative contend that the 
rating for this staged-period does not reflect the severity 
of her service-connected endometriosis.

A review of the service medical records indicate that the 
veteran had a laparoscopy for endometriosis in May 1983, and 
that additional surgeries for endometriosis were performed in 
May 1988 and March 1993.

At a hearing before the RO in March 1997, the veteran 
testified that she had continuous symptoms from her 
endometriosis.  She indicated that she was taking several 
medications for this condition, including pain medications; 
that she had exhausted hormone therapies; and that her next 
step would be a total hysterectomy.  The veteran related that 
she had almost continuous abdominal pain, heavy bleeding, and 
irregular menstrual cycles.  The veteran also complained of 
back pain when she cycled.  She indicated that at that during 
her menstrual cycle, she would be bedridden for two to three 
days.  The veteran reported that although she was currently 
employed and attending school, she had missed work and lost a 
job because of her condition.

Of record is a pathology report of a Pap smear, dated in June 
1996.  This pathology report indicates that the veteran was 
found to have atypical squamous cells, which were suggestive 
of the human papilloma virus (HPV), cytopathic effect.  
Similar findings were contained in a September 1996 pathology 
report.  A pathology report, dated in November 1996, 
disclosed findings of endocervical tissue fragments that 
showed acute and chronic inflammation, which was suggestive 
of microglandular hyperplasia, scant squamous metaplasia with 
enlarged nucleus, and mild dysplasia, with HPV related 
cytopathic changes (not clearly evident).  Another pathology 
report, dated December 1996, showed squamous metaplasia, and 
acute and chronic inflammation.

According to the reports of a pelvic echogram and a 
transvaginal echography, dated in June 1996, the veteran was 
found to have some anterior fibroids in her uterus, as well 
as three ovarian cysts.  The diagnosis was of uterine 
leiomyomata.

Outpatient treatment reports, dated in June 1996, indicate 
that the veteran reported that she had regular periods, with 
severe premenstrual syndrome (PMS), including pain, bloating, 
and depression, prior to the onset of her menses and with her 
menses.  When the veteran was seen in December 1996, she 
received birth control pills and vitamin supplements to help 
control her endometriosis.

In September 1997, the veteran was accorded a VA 
gynecological examination.  The veteran reported that she 
suffered from severe dysmenorrhea and menorrhagia, but she 
denied metrorrhagia.  She related that she took several 
medications for pain.  She indicated that she occasionally 
had pain between menses, but that it was not as severe as the 
pain she experienced while menstruating.  The veteran 
reported that she had stopped taking birth control pills 
because they did offer her relief.  Upon examination, the 
veteran's abdomen was soft and non-tender.  A well-healed 
scar was also noted.  The diagnosis was of endometriosis, for 
which medical therapy had been exhausted.

An outpatient treatment report, dated in January 1998, 
indicates that the veteran reported that her menses occurred 
every 28 to 30 days, and lasted for 3 days with heavy 
bleeding.  She reported a constant throbbing pain in her left 
lower abdomen in between periods.  The physical examination 
revealed a benign abdomen with no lesions.  The uterus was of 
normal size, shape, consistency, and was non-tender; but the 
examiner observed that the veteran had exquisite tenderness 
on the left with left uterosacral nodularity.  The diagnosis 
was of retroperitoneal endometriosis, for which surgery was 
recommended.

Hospital reports, dated in March 1998, reflect that the 
veteran underwent surgery for endometriosis, which included 
several procedures, including lysis of many adhesions, 
removal of one lesion from the bladder, and removal several 
cyst from her right ovary.  The veteran received her hospital 
discharge on March 28, 1998.  A subsequent post-operative 
report, dated in April 1998, indicates that the veteran 
complained of bladder pain and pressure on urination.  During 
this session, the veteran's surgical incision was described 
as healing well, without discharge, erthyema, or induration.  
The veteran was encouraged to gradually return to activity.

In an undated work release statement, a private physician 
noted that the veteran would be absent from work, due to 
surgery at the Emory University Hospital, starting on March 
24, 1998 through May 10, 1988; and that she may return to 
work on May 11, 1998.  Due to this period of convalescence, 
the veteran was awarded a temporary total (100 percent) 
rating from March 1998 to May 1998. 

An additional outpatient treatment examination report, dated 
in May 1998, indicates that the veteran presented for a three 
week follow-up visit; that she was last seen post operatively 
in April 1998, for an incisional check; and that she was 
doing well at that time.  A review of systems, including the 
gastrointestinal and genitourinary systems, was negative.  
Upon physical examination, the veteran's abdomen was soft, 
non-tender, and non-distended, with a well-healed incision.  
The pelvic examination revealed a normal cervix without 
lesions.  The uterus was normal in size, shape, consistency 
and was non-tender.  The adnexa were of normal size, 
bilaterally, without tenderness.  The assessment was of 
endometriosis, status post conservative resection, doing well 
post operatively.  The plan included a follow-up visit in six 
months.

Under the laws administered by the VA, disability ratings are 
assigned by applying a schedule of ratings which represent, 
as far can practicably be determined, the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).

Moreover, the VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  When after a careful 
review of all available and assembled data a reasonable doubt 
arises regarding the degree of disability, such reasonable 
doubt must be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (2001). Therefore, when there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

For the period from October 14, 1994 through March 23, 1998, 
the veteran's endometriosis is rated at 30 percent disabling 
pursuant to Diagnostic Code 7629.  Under this diagnostic 
code, a 30 percent rating is warranted for endometriosis 
manifested by pelvic pain or heavy or irregular bleeding that 
is not controlled by treatment.  A 50 percent rating is for 
application when the disability is manifested by lesions 
involving the bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.117 
(emphasis added).

In this regard, the Board determines that the evidence of 
record does not support an initial 50 percent rating, during 
the period from October 14, 1994 to March 23, 1998, for the 
veteran's endometriosis.  For instance, while the record 
reflects that one bladder lesion was detected during the 
veteran's surgery of March 1998, the veteran has been shown, 
by VA and private examinations conducted between June 1996 to 
January 1998, to have constant and continuous abdominal pain, 
along with heavy bleeding, but no evidence of bladder or 
bowel symptoms, as required by diagnostic code 7629, was 
present.  Specifically, the VA examination report of 
September 1997, which confirmed the diagnosis of 
endometriosis, disclosed that the veteran's medical therapy 
had been exhausted.  The outpatient examination reports, 
dated in June 1996 and January 1998, reflect that the veteran 
suffered from constant throbbing pain in her left lower 
abdomen in between her periods, and that she experienced 
heavy bleeding during her periods.  In fact, the veteran made 
no mention of bladder or bowel symptoms during this time, 
and; indeed, none were indicated on these examination 
reports.  For these reasons and bases, the Board finds it 
reasonable to conclude that the symptomatology associated 
with the veteran's endometriosis during the relevant period 
clearly defines the criteria for a 30 percent rating under 
diagnostic code 7629, as the bowel or bladder symptomatology 
required for a 50 percent rating, as noted above, have not 
been evidenced by the record.  Accordingly, the veteran's 
endometriosis is appropriately evaluated at the 30 percent 
rate for the period from October 14, 1994 to March 23, 1998.

The Board has also considered the veteran's claim for an 
initial higher rating on an extra-schedular basis, during the 
relevant period from October 14, 1994 to March 23, 1998.  
Extra-schedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
An extra-schedular evaluation requires a finding that the 
case presents such an unusual or exceptional disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

Following a review of the record, the Board determines that 
there is no evidence in this case that the veteran's service-
connected endometriosis, in and of itself, presented an 
exceptional or unusual disability picture during the relevant 
period.  While the record does reflect that the veteran was 
hospitalized in late March 1998, due to her service-connected 
disability, no additional surgery has been indicated, and she 
has received disability compensation at the 100 percent rate 
as a result of that period of hospitalization.  See 38 C.F.R. 
§ 4.30.  Moreover, although the veteran testified to the 
effect that she had lost a job due to her disability, she 
also admitted during that same hearing that she currently 
worked and attended school.  The record also reflects that 
following her period of convalescence, at the end of May 
1998, she was medically cleared to return to work without any 
limits on her activities.  Thus, based on the evidentiary 
record, the assignment of a 30 percent schedular rating under 
diagnostic code 7629, and the award of the 100 percent 
convalescent rating under 38 C.F.R. § 4.30, have already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's endometriosis.  Therefore, the criteria for 
submission for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional basis 
for an initial rating in excess of 30 percent for 
endometriosis for the period from October 14, 1994 to March 
23, 1998.


ORDER

An initial rating in excess of the 30 percent for 
endometriosis, for the period from March 24, 1998 to May 31, 
1998, is denied.

REMAND

Turning first to the claim for a low back disorder, the 
veteran and her representative contend that service 
connection is warranted for a back condition as secondary to 
her service-connected fibromyalgia syndrome, or as directly 
related to service.  In this regard, the Board notes that a 
report of VA examination of September 1997, indicates that 
the veteran complained of pain and spasms in her back since 
1992.  Upon examination, the veteran was found to have a 
completely normal range of motion of her lumbosacral spine, 
though she was found to have tender points over her back.  
The examiner diagnosed the veteran with lumbosacral spine 
pain that was secondary to fibromyalgia.  The examiner at 
that time ordered X-rays of the veteran's lumbar spine to 
confirm whether there was no arthritis in her back, and 
whether her multiple pain complaints were due to 
fibromyalgia.  However, the report of X-rays taken several 
days later of the back was interpreted as showing moderate 
narrowing of the L5-S1 disc space, with a mild levoconvex 
scoliosis of the lower lumbar spinal column.  The radiologist 
at that time also suggested that repeat X-rays should be 
taken.

On the September 1997 VA examination report of the veteran, 
the examiner recorded the X-rays' finding of moderate 
narrowing of the L5-S1 disc space; however, the examiner did 
not indicate whether this finding was considered a symptom of 
fibromyalgia, a separate disability secondary to 
fibromyalgia, or an entirely different disability from 
fibromyalgia that might or might not be related to service.  
As such, the Board is of the opinion that the veteran's 
claims file should be returned to the examining physician for 
an opinion concerning the X-ray findings of moderate 
narrowing of the L5-S1 disc space, and what relationship, if 
any, this finding has to fibromyalgia, or any other service-
related injury or incident.

In this regard, the Board notes that in Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), the Court of Veterans' Appeals 
held that it is possible for a veteran to have separate and 
distinct manifestations from the same injury permitting two 
different disability ratings.  Simply, except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately.  38 C.F.R. § 4.25(b) (2001).

Further, as the issue of the findings regarding the veteran's 
back directly impacts the propriety of the initial rating 
assigned for the veteran's fibromyalgia syndrome, the Board 
finds the fibromyalgia claim to be "inextricably 
intertwined" with the veteran's back claim.  The United 
States Court of Appeals for Veterans Claims has held that two 
issues are "inextricably intertwined" where they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered and 
resolved.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Since the outcome of the claim concerning the initial rating 
assigned (following a grant of service connection) for 
fibromyalgia syndrome could materially affect the result of 
the appeal on the issue of entitlement to service connection 
for a low back disorder, the Board is of the opinion that in 
light of the Harris decision, the veteran's claim for 
entitlement to an initial rating in excess of 20 percent for 
fibromyalgia syndrome must be remanded as well.  See also 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-210 (1991).

Turning next the claim of an initial rating in excess of 10 
percent for post-operative residuals of endometriosis, for 
the staged-period from June 1, 1998, a review of the record 
indicates that the veteran was last examined in May 1998, for 
endometriosis.  During this session, the examiner indicated 
that the veteran was scheduled for a 6-month, follow-up 
(gynecological) visit.  However, the medical report detailing 
the results of this follow-up visit have not been obtained 
and associated with the claims file.  Hence, pursuant to the 
Board's responsibility to rate the veteran's claim for 
endometriosis according to the symptomatology reflected at 
the incremental stage from June 1, 1998, see Fenderson v. 
West, supra; as well as the fact that the Board is aware of 
additional medical evidence that may be relevant to this 
aspect of the veteran's claim, a remand for further 
development is warranted.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's
claim, the case is REMANDED to the RO for the following 
actions.

1. The RO should contact the veteran, as 
well as her representative, and ask 
that she identify all sources of 
medical treatment received for her 
service-connected endometriosis since 
May 1998, as well as all sources of 
back treatment since her separation 
from service in October 1994, and any 
recent medical treatment received for 
her service-connected fibromyalgia 
syndrome.  After securing any 
necessary release(s), the RO should 
request copies of all indicated 
records.  In this regard, the RO is 
specifically requested to obtain any 
records pertaining to gynecological 
care and treatment provided by the 
Emory Clinic (Department of 
Gynecology) dated since May 1998.  The 
RO should obtain all identified 
records, which have not been 
previously secured and associated with 
the claims folder.  If any requested 
records are not available, or the 
search for any such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and she and her 
representative so notified.  The 
veteran is also free to submit any 
additional pertinent medical or other 
records in her possession.

2. Thereafter, the veteran's claims file 
should be returned, if possible, to 
the same examiner, Dr. H.M., that 
examined the veteran in September 
1997.  That examiner should review the 
veteran's claims file.  The examiner 
should conduct any further testing of 
the veteran deemed warranted, to 
include further X-rays, if the 
examiner believes those are warranted.  
The results of any further testing 
must be fully delineated and 
appropriate diagnoses rendered. 

3. The examiner should be asked to 
exactly indicate what back 
disabilities the veteran suffers from, 
and to determine whether any back 
condition the veteran suffers from is 
related to her service-connected 
fibromyalgia syndrome, or is related 
to any other incident or injury in 
service, and; if related to 
fibromyalgia or any other service-
connected condition, to determine, if 
possible, whether the symptomatology 
for any back condition is separate and 
distinct from, or is duplicative of or 
overlapping with, the symptomatology 
of fibromyalgia syndrome, or any other 
service-connected condition.  The 
examiner should specifically explain 
the significance of the finding of a 
moderate narrowing of the L5-S1 disc 
space, in the report of X-rays taken 
in September 1997.  All opinions, and 
the supporting rationales, should be 
in writing.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and its 
implementing regulations at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

6. Upon completion of the foregoing and 
any further development deemed 
warranted, the RO should readjudicate 
the issues of entitlement to an 
initial rating in excess of 10 percent 
for residuals of post-operative 
residuals of endometriosis from June 
1, 1998; entitlement to an initial 
rating in excess of 20 percent for the 
fibromyalgia syndrome; and entitlement 
to service connection for a low back 
disorder.  The RO should also consider 
whether a separate rating should be 
assigned for any back disability from 
which the veteran suffers, in light of 
Esteban, supra.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and her representative an appropriate 
supplemental statement of the case, and afford her the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 


